Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application to # 16/166,785 that was claimed in 10/22/2018. Claims 1-20 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitations “T-shaped chord section” recited in claimed in claims 8-9 and claim 15 are not clear if the recitations are referring to the “chord” recited in claim 1 and 12, or not. Appropriate correction/clarification required.
The recitation “T-shaped chord section” recited in claimed in claim 19 is not clear if the recitations are referring to the “chord” recited in claim 19, or not. Appropriate correction/clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 12-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vera Villares et al. (US 2010/0243806).
Regarding Claim 1, Villa Villares discloses a bulkhead joint assembly comprising: 
a strap section (23, Fig. 3) configured to secure to an aft section of a fuselage (7, Fig. 3) and a forward section of the fuselage (6, Fig. 3) and extend past a bulkhead of the fuselage (pressure bulkhead, 1, Fig. 3): and 
a chord (22, Fig. 3) engaging and secured to the strap section wherein the chord is configured to extend along the bulkhead to transfer a load from the bulkhead in shear between the chord and the strap section (para. [0015]-[0016]).  
Regarding Claims 2 and 13, Villa Villares discloses a bulkhead joint assembly comprising: 
an aft stringer end fitting (8, Fig. 3) secured to the strap section (23, Fig. 3)and extending to and configured to be secured to the aft section, a forward stringer end fitting  (8, Fig. 3)secured to the strap section (23, Fig. 3) and extending to and configured to be secured to the forward section.  
Regarding Claims 3 and 14, Villa Villares discloses a bulkhead joint assembly wherein the strap section (23), the chord (22), the aft stringer end fitting(9), and the forward stringer end fitting (8) are made of composite fiber reinforced plastic (para. [0013], [0029]).  
Regarding Claim 6, Villa Villares discloses a bulkhead joint assembly wherein the chord (22, Fig. 3) includes a horizontal section (i.e. part of 22 along 23, Fig. 3) that engages and extends along the strap section and a vertical section (i.e. part of 22 along 1, Fig. 1) that is configured to engage and extend along the bulkhead.  
Regarding Claim 7, Villa Villares discloses a bulkhead joint assembly wherein an obtuse angle is formed between the horizontal section of the chord (i.e. part of 22 along 23, Fig. 3) and the vertical section of the chord (i.e. part of 22 along 1, Fig. 3).  
Regarding Claim 12, Villa Villares discloses a bulkhead joint assembly fuselage (Fig. 1) comprising: 
an aft section (5, Fig. 1);
 a forward section (4, Fig. 1) matingly receiving the aft section at a bulkhead joint: 
a bulkhead  (1, Fig. 1)extending around an interior of the aft section and an interior of the forward section adjacent the bulkhead joint; and 
a bulkhead joint assembly(Fig. 3) securing the aft section(5) to the forward section (4) comprising: 
23, Fig. 3)secured to the aft section and extending to and secured to the forward section; the strap section extending between the bulkhead (1) and the bulkhead joint (Fig. 3): and  -17-Docket No. 18-1244-US-NP 
a chord  (22, Fig. 3) including a horizontal section (i.e. part of 22 mating 23, Fig. 3) that engages and extends along the strap section and a vertical section (i.e. part of 22 mating 1, fig. 3) that engages and extends along the bulkhead to provide a shear force between the bulkhead and strap section.  
Regarding Claim 18, Villa Villares discloses a bulkhead joint assembly fuselage (Fig. 1) wherein the chord (22) is secured to the strap section (23) and bulkhead with fasteners (Fig. 3) on a single side of the bulkhead.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Roseburg (US 5,518,208).
Regarding Claim 4, Villa Villares lacks but Roseburg teaches an aircraft joint assembly wherein the strap section (60, Fig. 3) includes a constant gage section and a tapered section.   It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the portion of constant gauge strap section of Villa Villares with the tapered section as .

Claims 5, 8-11, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Roseman et al. (US 2012/0153082)
Regarding Claims 5 and 17, Villa Villares lacks but Roseman teaches an aircraft joint assembly wherein the chord includes a mouse hole (26, Fig. 3) opening that extends arcuately in a vertical section of the chord.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chord of Villa Villares with the mouse hole taught in Roseman in order to allow visual inspections and/or allow stringers to pass through and ultimately create compact structure.
Regarding Claims 8-9 and 15, Villa Villares lacks but Roseman teaches an aircraft joint assembly comprising: a T-shaped chord section (shear tie 38, Fig. 5a-5b) that can be installed butting against a structure or overlapping against a stricture (such as the strap section).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chord section of Villa Villares with the T-shaped chord section taught in Roseman in order to connect butting against and overlapping with the strap section to both sides of the bulkhead and create structural integrity at the bottom of the bulkhead.
Regarding Claim 10, Villa Villares lacks but Roseman teaches an aircraft joint assembly wherein the T-shaped chord section includes a main body and a flange extending from the main body (shear tie 38, Fig. 5a-5b). 
Regarding Claim 11, Villa Villares lacks but Roseman teaches an aircraft joint assembly wherein the flange of the T-shaped chord section includes a flange interior arcuate section (shear tie 38, Fig. 5a-5b).
Regarding Claim 19, Claim 19 is rejected under the same rational as the rejection of claims 1, 2, and 8 in combination since claim 19 is the combination of claims 1,2, and 8.
Regarding Claim 20, Villa Villares discloses a bulkhead joint assembly with a strap section (22, Fig. 3). The examiner took an official notice that the use of plurality of strap sections in an aircraft is well known. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the plurality of strap sections in the bulkhead joint assembly of Villa Villares in order to ease maintenance and avoid replacing the single strap section when a portion of the strap section fails.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vera Villares et al. (US 2010/0243806) in view of Roseman et al. (US2012/0153082) and in further view of Llamas Sanpin et al. (US2015/0183509)
Regarding Claim 16, Villa Villares and Roseman lack, but Llamas Sanpin teaches a fuselage comprising: a pivot fitting (41, Fig. 5) that pivotably receives a horizontal stabilizer (30, Fig. 5-6) secured to the bulkhead (51, Fig. 5) adjacent the T-shaped chord.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fuselage of Villa Villares and Roseman with the horizontal stabilizer and pivot fitting taught in Llamas Sanpin and attach adjacent to the T-shaped chord in order to pivotably connect the horizontal stabilizer relative to the fuselage for aircraft attitude control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642